Name: Commission Regulation (EEC) No 838/84 of 30 March 1984 amending Regulation (EEC) No 3136/78 laying down detailed rules for fixing the import levy on olive oil by tender
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  processed agricultural produce
 Date Published: nan

 31 . 3 . 84 Official Journal of the European Communities No L 88/51 COMMISSION REGULATION (EEC) No 838/84 of 30 March 1984 amending Regulation (EEC) No 3136/78 laying down detailed rules for fixing the import levy on olive oil by tender question should therefore be adjusted to reduce the maximum amount for which the simplified procedure is used ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 16 (6) thereof, Whereas Article 6 of Commission Regulation (EEC) No 3 1 36/78 (3), as last amended by Regulation (EEC) No 1 34/84 (4), provides that the tendering procedure shall apply only to applications for import licences for quantities of more than 5 250 kilograms of the product concerned by the said applications ; whereas for quantities of not more than 5 000 kilograms the levy to be applied is the minimum one in force on the day of importation for each of the categories of olive oil concerned ; whereas experience has shown that these figures have been set at a level exceeding that as from which there is a danger of this procedure being used to evade the normal system of fixing the import levy by tendering procedure ; whereas the provision in HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3136/78 is hereby amended as follows : 1 . In Article 6 ( 1 ) '5 250 kilograms' is replaced by ' 10 500 kilograms'. 2. In Article 6 (3) '5 000 kilograms' is replaced by ' 10 000 kilograms'. Article 2 This Regulation shall enter into force on 1 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . O OJ No L 162, 12 . 6 . 1982, p. 6 . (3) OJ No L 370, 30 . 12 . 1978 , p . 72. O OJ No L 17, 19 . 1 . 1984, p. 21 .